DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 2-8, 12, 15, 17, and 21 have been amended.  Claims 1, and 9-11 are cancelled.   New claims 23-26 are added.  Claims 2-8, and 12-26 are pending in the instant application.  Claims 15-16 and 21-22 remain withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on 05/17/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of co-pending U.S. Patent Application Nos. 17/046,365 and 17/048,346 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
The Amendment by Applicants’ representative W. Brett Stauffer on 05/17/2022 has been entered.   

Response to Arguments/Amendments
Specification
 
Applicants’ amendment to the Title of the Specification obviates the objection.  The objection is hereby withdrawn.

Claim rejection under 35 U.S.C.§103(a)
 
Applicant cancels the rejected claim 1, and amends claims 6-8, 12, and 17 to depend on claim 2.  The rejection of claim 1 is moot.  The rejection of claims 6-8, 12-14, and 17-20 are withdrawn. 

Obviousness-type double patenting rejection
 
The terminal disclaimer filed on 05/17/2022 overcomes the ODP rejections over 17/046,365 and 17/048,346.  The ODP rejections are withdrawn.  

Search and examination are extended, and the pending claims are subject to the following rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4, 6-8, 12-14, 17-20, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over WO2017/192385 (“the `385 publication”) to Tosatti et al.
Determination of the scope and content of the prior art (MPEP §2141.01)
The `385 publication discloses a compound of the formula 
    PNG
    media_image1.png
    186
    281
    media_image1.png
    Greyscale
.  These compounds are useful for controlling ectoparasites on animals, see Abstract.  The `385 publication also discloses the specific compounds in such as in TABLE 8, such as Example 39
    PNG
    media_image2.png
    173
    181
    media_image2.png
    Greyscale
, Example 64
    PNG
    media_image3.png
    171
    194
    media_image3.png
    Greyscale
, Example 68 
    PNG
    media_image4.png
    168
    159
    media_image4.png
    Greyscale
, Example 69 
    PNG
    media_image5.png
    167
    189
    media_image5.png
    Greyscale
, etc.

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between the compounds of Applicant’s claims 2-4, 6-8, 12-14, 17-20, and 23-25 and the compounds of Examples 39, 64, 68, and 69 of the `385 publication is the substituents on the pyrimidine ring of R4, wherein Applicant’s claims defines R4 is pyrimidine substituted with a total of one substituent independently selected from group A consisting of C5-C6cycloalkyl, substituted C3-C4cycloalkyl; and C1-C4haloalkyl.  The `385 publication teaches the compounds listed above have R4 as pyrimidine substituted with -OMe, or -F.  

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)
However, for one skilled in the art, Applicant’s claims 2-8, and 23-26 would have be obvious over the `385 publication because the difference of the substituent of R4 on the pyrimidine (i.e. C5-C6cycloalkyl, substituted C3-C4cycloalkyl and C1-C4haloalkyl vs. -OMe, or -F) is further taught and/or suggested by the generic definition of the compounds of the same prior art (claim 1 of the `385 publication), which teaches that R4 is pyrimidine substituted with one substituent of C1-C3haloalkyl , C1-C3alkoxy, or C3-C4cycloalkyl.    The unspecified substituted C3-C4cycloalkyl would have been obvious over C3-C4cycloalkyl because a substituent such as deuterated H (D) or methyl is an obvious substitution over unsubstituted C3-C4cycloalkyl.  In addition, C3-C4cycloalkyl would have rendered C5-C6cycloalkyl obvious. Combining C1-C3haloalkyl and C1-C3alkoxy would have rendered C1-C4haloalkyl obvious.  A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See MPEP § 2144.09 and MPEP § 2144.08, subsection II.A.4.(c).

In terms of Applicant’s claims 12-13, Claim 13 of the `385 publication teaches a formulation comprising the compound thereof and at least one acceptable carrier.
In terms of Applicant’s claim 14 wherein the compound of formula (I) is in a mixture with at least one further active compound, it would have been obvious for one ordinary skilled in the art to combine the two known active ingredients used together for the same application, namely for treating RSV infection.  In re Kerkhoven, 205 U.S.P.Q. 1069 (C.C.P.A. 1980).  
In terms of claims 17-18, and 20 for controlling one or more animal pests, claim 13 of the `385 publication teaches the formulation is used for controlling ectoparasites on an animal in need thereof.   
In terms of claim 19 for crop protection, a product is inseparable from its properties.  The formulation of the `385 publication is inevitably used for crop protection.  

Claim Objection
Claims 3-8, 12-14, 17-20, and 23-26 are objected to as being dependent upon a rejected base claim 2.

	
Conclusions
Claims 3-8, 12-14, 17-20, and 23-26 are objected to. 
Claims 2-4, 6-8, 12-14, 17-20, and 23-25 are rejected.
Claims 15-16 and 21-22 remain withdrawn.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731